  Case 17-82709      Doc 37       Filed 11/16/18 Entered 11/16/18 13:39:10           Desc Main
                                    Document     Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: LEE A. RIGOTTI                        §       Case No. 17-82709
       ANNA M. RIGOTTI                       §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 11/15/2017.

       2) The plan was confirmed on 02/22/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 05/31/2018, 08/23/2018.

       5) The case was completed on 08/27/2018.

       6) Number of months from filing or conversion to last payment: 9.

       7) Number of months case was pending: 12.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $112,867.79.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82709      Doc 37       Filed 11/16/18 Entered 11/16/18 13:39:10        Desc Main
                                    Document     Page 2 of 6




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 1,225.00
      Less amount refunded to debtor(s)                       $ 200.00
NET RECEIPTS                                                                      $ 1,025.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                  $ 910.50
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                         $ 94.50
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                  $ 1,005.00

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim   Principal    Interest
Name                          Class         Scheduled   Asserted       Allowed        Paid        Paid
BALSLEY & DAHLBERG LLP        Lgl            4,000.00   4,000.00       4,000.00     910.50        0.00
CREDIT ACCEPTANCE             Sec                0.00   7,194.14           0.00       0.00        0.00
LOANCARE SERVICING CENTER     Sec                0.00      20.00          20.00      20.00        0.00
ALEXIAN BROTHERS MEDICAL      Uns            1,320.00        NA             NA        0.00        0.00
RESURGENT CAPITAL SERVICES    Uns               88.37      88.37          88.37       0.00        0.00
AMERICOLLECT INC              Uns              178.16        NA             NA        0.00        0.00
ASSOCIATED COLLECTORS INC     Uns               61.00        NA             NA        0.00        0.00
ASSOCIATED COLLECTORS INC     Uns              107.87        NA             NA        0.00        0.00
ATG CREDIT INC                Uns               25.00        NA             NA        0.00        0.00
BELOIT HEALTH SYSTEM NORTH Uns                  22.96        NA             NA        0.00        0.00
CAPITAL ONE                   Uns            1,232.00        NA             NA        0.00        0.00
CAPITAL ONE                   Uns            1,454.21        NA             NA        0.00        0.00
CAPITAL ONE BANK              Uns            1,398.00        NA             NA        0.00        0.00
CENTRAL CREDIT SERVICES LLC   Uns               88.37        NA             NA        0.00        0.00
CONVERGENT OUTSOURCING INC Uns               2,739.80        NA             NA        0.00        0.00
CREDIT MANAGEMENT             Uns               98.00        NA             NA        0.00        0.00
CREDIT ONE BANK               Uns              587.00        NA             NA        0.00        0.00
CREDITORS DISCOUNT & AUDIT CO Uns               17.88        NA             NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 17-82709      Doc 37       Filed 11/16/18 Entered 11/16/18 13:39:10      Desc Main
                                    Document     Page 3 of 6




Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal   Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid       Paid
CREDITORS PROTECTION SERVICE        Uns      6,081.50         NA          NA        0.00       0.00
DENTAL CARE DAVENPORT               Uns         17.00         NA          NA        0.00       0.00
ENHANCED RECOVERY CORP              Uns      2,542.00         NA          NA        0.00       0.00
FRONTIER COMMUNICATIONS             Uns        384.00      259.34      259.34       0.00       0.00
INFINITY HEALTHCARE                 Uns          0.00         NA          NA        0.00       0.00
LCA COLLECTIONS                     Uns        176.74         NA          NA        0.00       0.00
LIFESTYLE CHIROPRACTIC              Uns      1,503.00         NA          NA        0.00       0.00
MARTHA MULDOWNEY DDS                Uns      1,679.00         NA          NA        0.00       0.00
MEDICAL DIAGNOSTIC                  Uns        225.00         NA          NA        0.00       0.00
MERCY HEALTH                        Uns        688.60         NA          NA        0.00       0.00
MIRAMED REVENUE GROUP               Uns        571.09         NA          NA        0.00       0.00
MRS ASSOCIATES OF NJ                Uns      3,232.96         NA          NA        0.00       0.00
MUTUAL MANAGEMENT SERVICES          Uns         74.00         NA          NA        0.00       0.00
NORWEST COLLECTIONS INC             Uns        400.00         NA          NA        0.00       0.00
PORTFOLIO RECOVERY                  Uns      9,291.00    6,415.36    6,415.36       0.00       0.00
ROCKFORD MERCANTILE AGENCY          Uns         32.46      667.50      667.50       0.00       0.00
PROFESSIONAL SERVICE BUREAU         Uns     15,963.34         NA          NA        0.00       0.00
QUEST DIAGNOSTICS                   Uns        100.00         NA          NA        0.00       0.00
RADIOLOGY CONSULTANTS OF            Uns        178.53         NA          NA        0.00       0.00
ROCK VALLEY CREDIT UNION            Uns     19,986.07   14,492.20   14,492.20       0.00       0.00
ROCKFORD ASSOC CLINICAL             Uns        346.00         NA          NA        0.00       0.00
ROCKFORD HEALTH PHYSICIANS          Uns      2,254.08         NA          NA        0.00       0.00
ROCKFORD HEALTH SYSTEM              Uns         24.10         NA          NA        0.00       0.00
ROCKFORD HEALTH SYSTEMS             Uns      2,340.52         NA          NA        0.00       0.00
ROCKFORD MERCANTILE AGENCY          Uns     17,494.71         NA          NA        0.00       0.00
ROCKFORD UROLOGICAL ASSOC           Uns         40.00         NA          NA        0.00       0.00
ROCKFORD / MERCY HEALTH             Uns        105.00         NA          NA        0.00       0.00
SOUTHERN WI EMERGENCY ASSOC         Uns        123.90         NA          NA        0.00       0.00
SWEDISH AMERICAN A DIVISION         Uns      3,251.04       73.14       73.14       0.00       0.00
SWEDISH AMERICAN A DIVISION         Uns      2,012.65       17.90       17.90       0.00       0.00
UNITED CONSUMER FINANCIAL           Uns      1,650.00         NA          NA        0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns      2,739.00    2,739.80    2,739.80       0.00       0.00
ROCK VALLEY CREDIT UNION            Uns          0.00    5,726.97    5,726.97       0.00       0.00
US DEPARTMENT OF HUD                Uns          0.00   11,747.58   11,747.58       0.00       0.00
T MOBILE/T-MOBILE USA INC BY        Uns          0.00      294.61      294.61       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82709      Doc 37       Filed 11/16/18 Entered 11/16/18 13:39:10    Desc Main
                                    Document     Page 4 of 6




Scheduled Creditors:
Creditor                                       Claim       Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
SWEDISH AMERICAN A DIVISION         Uns          0.00      70.83      70.83       0.00       0.00
SWEDISH AMERICAN A DIVISION         Uns          0.00      86.85      86.85       0.00       0.00
SWEDISH AMERICAN A DIVISION         Uns          0.00   1,233.13   1,233.13       0.00       0.00
SWEDISH AMERICAN A DIVISION         Uns          0.00      14.63      14.63       0.00       0.00
SWEDISH AMERICAN A DIVISION         Uns          0.00      14.63      14.63       0.00       0.00
SWEDISH AMERICAN A DIVISION         Uns          0.00     965.37     965.37       0.00       0.00
SWEDISH AMERICAN A DIVISION         Uns          0.00     717.95     717.95       0.00       0.00
SWEDISH AMERICAN A DIVISION         Uns          0.00     100.31     100.31       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82709      Doc 37       Filed 11/16/18 Entered 11/16/18 13:39:10    Desc Main
                                    Document     Page 5 of 6




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00               $ 0.00
      Debt Secured by Vehicle                       $ 0.00           $ 0.00               $ 0.00
      All Other Secured                            $ 20.00          $ 20.00               $ 0.00
TOTAL SECURED:                                     $ 20.00          $ 20.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 45,726.47           $ 0.00               $ 0.00



Disbursements:

       Expenses of Administration               $ 1,005.00
       Disbursements to Creditors                  $ 20.00

TOTAL DISBURSEMENTS:                                             $ 1,025.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82709        Doc 37      Filed 11/16/18 Entered 11/16/18 13:39:10               Desc Main
                                     Document     Page 6 of 6




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
